Mr. Justice Robb
delivered the opinion of the Court:
While it is possible that injustice may have been done plaintiff as the result of the proceedings taken, we are constrained to conclude that he is now without redress. It was undoubtedly within the power, and, we may add, probably within the duty, of the District authorities, to have abandoned the first proceeding upon the institution of the second; for, when the second proceeding was instituted, the award and assessment in the first proceeding had not been confirmed. Briscoe v. Macfarland, 82 App. D. C. 167. But the District proceeded otherwise, and it became the duty of the plaintiff to safeguard his own interests. When the hearing was had in cause No. 686, the proceeding in cause No. 668 was completed, and a public alley had been carved out of plaintiff’s lot. While the physical condition of the lot remained the same, the value of the lot, had nothing further been done, was unquestionably enhanced by the dedication, through this proceeding, of land for the purpose of a public alley. The jury, in assessing benefits, looked to the future, as it was bound to do. Louisville & N. R. Co. v. Barber *370Asphalt Paving Co. 197 U. S. 433, 49 L. ed. 821, 25 Sup. Ct. Rep. 466.
Inasmuch, however, as the proceedings in cause No. 686 and cause No. 668 involved the same parties, and, in part, the same question, we think the proceedings in cause No. 668, so far as applicable, clearly admissible in cause No. 686. The question before the jury in cause No. 686 was the value of the remainder of plaintiff’s lot. A jury in another proceeding between the same parties had recently determined that its original' value had been enhanced to the extent of $920 by reason of the laying out of said alley. The alley, at the time of the second proceeding, was to be merged into a street; but the plaintiff was entitled, nevertheless, to have it taken into consideration on the question of the value of the remainder of his lot. As bearing upon that question, said adjudication in the former proceeding should have been admitted. Adjacent property owners had escaped paying $920 in the prior proceeding because of the action of the jury in that cause in assessing that amount against plaintiff on account of benefits thought to flow from the laying out of said alley. Having profited by the assessment against the plaintiff in the first proceeding, these adjacent property owners, who, of course, were parties to both proceedings, were in no position to object to the consideration of that assessment by the jury in the second proceeding. It was an evidential fact, and should have been before the second jury. But the plaintiff prosecuted no appeal from the action of the trial court in refusing to permit this assessment to go before the second jury. Failing to do so, the award became final, and as binding upon him as though no error had been committed. The plaintiff in this suit in effect says that the award of the jury in that proceeding was too low. It will thus be seen that what he is really seeking here is a readjudication of a question already finally determined. This he cannot do, for “whether the former decision was right or wrong, or was induced by the want of the particular evidence that was offered in the present case, is not the question. However, that might be, it was final, and put an end to the litigation.” Blackford v. Wilder, 28 App. D. C. *371535; New Orleans v. Citizens’ Bank, 167 U. S. 371, 42 L. ed. 202, 17 Sup. Ct. Rep. 905; Werlein v. New Orleans, 177 U. S. 390, 44 L. ed. 817, 20 Sup. Ct. Rep. 682.
For tbe reasons given, tbe judgment must be affirmed, with costs. Affirmed.